Title: To Thomas Jefferson from Daniel Rapine, 11 September 1802
From: Rapine, Daniel
To: Jefferson, Thomas


          
            Sir
            Washington City Septr. 11th. 1802
          
          On account of the indisposition, & by particular desire of Mr. Claxton, I take the liberty of informing you, that the Sofas with their equipment, made for you in Philada., were shipped from there, consigned to Messrs. Gibson & Jefferson, Richmond, about the first of last month—This information is given you in order that you may make the necessary arrangement with your friends at Richmond to have them safely conveyed to you, if that has not already been done
          I am, Sir, Your most obt. Servt.
          
            Danl. Rapine
          
        